Case 1:20-cv-01102-KG-GJF Document 14 Filed 03/26/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

WILLIAM RODRIGUEZ-OLALDE,

Petitioner,

V. Civ. No. 20-1102 KG-GJF

UNITED STATES OF AMERICA,
Respondent.
FINAL JUDGMENT
Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order
filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

civil case.

IT IS ORDERED, ADJUDGED, AND DECREED that this civil habeas action is dismissed

without prejudice.

 
